DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent.
It is important to note that the instant proceeding was initiated as an action for declaratory judgment. As this Court has previously stated:
The provisions of the Declaratory Judgments Act, 42 Pa.C.S. §§ 7531— 7541, govern petitions for declaratory judgments. Declaratory judgments are not obtainable as a matter of right. Rather, whether a court should exercise jurisdiction over a declaratory judgment proceeding is a matter of sound judicial discretion. Thus, the granting of a petition for a declaratory judgment is a matter lying within the sound discretion of a court of original jurisdiction.
Section 7533 of the Declaratory Judgments Act provides, in pertinent part, that “[a]ny person ... whose rights, status, or other legal relations are affected by a statute ... may have determined any question of construction or validity arising under the ... statute ... and obtain a declaration of rights, status, or other legal relations thereunder.” 42 Pa.C.S. § 7533. Under section 7533, constitutional challenges to a statute’s validity, such as that raised in the instant matter, may be decided by declaratory judgment. Accordingly, in the instant declaratory judgment action, this court’s inquiry concerns the ascertainment of the rights of the parties and whether protection for the rights asserted by Petitioner’s can be judicially molded.
Marrero v. Commonwealth, 709 A.2d 956, 959-60 (Pa.Cmwlth.1998) (citations omitted).
As the majority correctly notes, although the Declaratory Judgments Act is to be liberally construed, one limitation on a court’s ability to issue declaratory judgment is that the issues involved must be ripe for judicial determination. Ruszin v. Department of Labor and Industry, 675 A.2d 366 (Pa.Cmwlth.1996). Thus, as the Pennsylvania Supreme Court has stated, “[t]he presence of antagonistic claims indicating imminent and inevitable litigation coupled with a clear manifestation that the declaration sought will be of practical help in ending the controversy are essential to the granting of relief by way of declaratory judgment.” Gulnac v. South Butler County School District, 526 Pa. 483, 487, 587 A.2d 699, 701 (1991).
In addition, in ruling on preliminary objections, this Court must accept as true all well pleaded material allegations in the petition for review, as well as all inferences reasonably deduced therefrom. Envirotest Partners v. Department of Transportation, 664 A.2d 208 (Pa.Cmwlth.1995). This Court need not accept as true conclusions of law, unwarranted inferences from *982facts, argumentative allegations, or expressions of opinion. Id. In order to sustain preliminary objections, it must appear with certainty that the law will not permit recovery, and any doubt should be resolved by a refusal to sustain them. Id.
In Count I of the instant petition for review, the City alleges the following, in pertinent part:
27. On July 1, 2000, Respondents will assume powers and duties pursuant to Act 21 that infringe on powers and duties of the [City] and the Philadelphia Gas Commission in violation of the Home Rule provisions of Art. IX Sec. 2 of the Constitution of Pennsylvania.
28. Respondent, PUC, will assume powers and duties pursuant to Act 21’s unconstitutional repeal of Sections 3-100(f), 3-909 and 5-902 of the Philadelphia Home Rule Charter as well as the First Class City Government Law and the First Class City Home Rule Act insofar as they are inconsistent with Act 21, however the [City’s] voters and the individual Petitioners, as Philadelphia voters, have a vested constitutional right to the limitation on the Commonwealth’s power by Art. IX Sec. 2 that mandates that, “adoption, amendment or repeal of a home rule charter shall be by referendum ”. (emphasis added).
29. Respondents’ abrogation of the aforesaid sections of the Philadelphia Home Rule Charter insofar as they conflict with Act 21 infringes on the constitutional rights of the [City], Department of Public Property’s Philadelphia Gas Commission and all of the abrogated rights are necessary to the City’s rights and obligations under the First Class City Revenue Bond Act, therefore, the Act 21 attempt to supersede the specific Home Rule Charter sections is a nullity.
Petition for Review at-7-8.
Clearly, the foregoing averments demonstrate “[t]he presence of antagonistic claims indicating imminent and inevitable litigation coupled with a clear manifestation that the declaration sought will be of practical help in ending the controversy. ..” Gulnac. As a result, contrary to majority’s assertion, Count I of the instant petition for review presents a claim that is ripe for our review.
In Count II of the instant petition for review, the City alleges the following, in pertinent part:
41. On December 29, 1972, the [City] enacted an Ordinance (Bill No. 455) entering into a contract between the [PFMC], and the [City] for the management and operation of the [PGW]. On the same date the contract was executed by PFMC pursuant to a resolution of the PFMC Board of Directors that was passed on December 13,1972.
42. The contract between the [City] and PFMC defines the relationships, responsibilities, powers and duties among the PFMC, the Philadelphia Gas Commission, the [City] and the Department of Public Property of the City.
43. The enactment of Act 21 infringes on the contract between the City and PFMC as follows:
a. Powers granted to PFMC and the Gas Commission may not be inconsistent with Act 21;
b. Approval of enlargements or extensions of PGW’s energy distribution system to retail customers is taken from the Gas Commission and the [City] and transferred to the [PUC] as are all other matters relating to customer service;
c. Act 21 abrogates the authority granted to the Gas Commission in the contract to fix and regulate rates and charges for supplying gas to retail *983customers other than the City and the Philadelphia Board of Education;
d. Act 21 abrogates the authority of the Gas Commission (subject to approval of [the City]) to set rates for gas supplied to the City and the Board of Education;
e. Act 21 abrogates the Gas Commission’s right to require that the design and accuracy of all gas testing apparatus be certified by the U.S. Bureau of standards;
f. Act 21 abrogates the Gas Commission’s sole right to test the quality and pressure of gas;
g. Act 21 abrogates the Gas Commission’s authority to approve changes to standards for gas and gas pressure parameters;
h. The Gas Commission is stripped of authority to make rules regarding pressure readings throughout the City and regarding the availability of those readings;
i. The Gas Commission is stripped of the authority to order PFMC to adjust gas pressures to limits the Gas Commission deems acceptable;
j. Act 21 removes the right of the Gas Commission! or the City] to require that audited annual PGW statements be satisfactory in form and content;
k. Act 21 deletes the contract requirement that, “all ordinances, rules and regulations of the City regulating the safety of the piping and fixtures of houses or buildings shall be binding on PFMC.”
44. The contractual affect of Act 21 is to impose the [PUC] as a party to various contracts without the agreement of intent of the.original parties to the contracts.
Petition for Review at 10-12.
As the Pennsylvania Supreme Court has stated:
The contracts clauses of the United States and Pennsylvania Constitutions protect contracts freely arrived at by the parties to them from subsequent legislative impairment or abridgment. Beaver County Building and Loan Ass’n. v. Winowich, 323 Pa. 483, 492-94, 187 A. 481, 485-86 (1936). See Pennsylvania Labor Relations Bd. v. Zelem, 459 Pa. 399, 406, 329 A.2d 477, 480 (1974); Ministers and Missionaries Benefit Bd. v. Goldsworthy, [385 A.2d 358, 362 (Pa.Super.1978)]. We have held that:
Any law which enlarges, abridges, or in any manner changes the intention of the parties as evidenced by their contract, imposing conditions not expressed therein or dispensing with the performance of those which are a part of it, impairs its obligation, whether the law affects the validity, construction, duration, or enforcement of the contraet[.]
The amount of impairment of the substantive obligation of a contract is immaterial. Any deviation from its terms, however slight, falls within the meaning of the constitution^]
Beaver County Building and Loan Ass’n., supra 323 Pa. at 492-93, 187 A. at 485 (citations omitted) (emphasis in original). A later law cannot abridge rights under a prior contract. The only substantive laws in effect when the parties enter into a contract are implicitly incorporated into it. DePaul v. Kauffman, 441 Pa. 386, 398, 272 A.2d 500, 506 (1971); Beaver County Building and Loan Ass’n., supra 323 Pa. at 489, 187 A. at 484.
*984First National Bank of Pennsylvania v. Flanagan, 515 Pa. 263, 269-270, 528 A.2d 134, 137-138 (1987).
In light of the foregoing, it is clear that the averments in Count II of the petition for review also demonstrate “[t]he presence of antagonistic claims indicating imminent and inevitable litigation coupled with a clear manifestation that the declaration sought will be of practical help in ending the controversy...” Gulnac. As a result, contrary to majority’s assertion, Count II of the instant petition for review also presents a claim that is ripe for our review.
Accordingly, unlike the majority, I would overrule the Commonwealth’s preliminary objections to the instant petition for review.